Citation Nr: 0305055	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to secondary service connection for status post 
carcinoma of the left kidney.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1949 to February 
1950 and from April 1951 to February 1954.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that denied an 
increased evaluation for renal calculi (rated 30 percent).  
In March 2001, the Board remanded the case to the RO for 
additional development.  A November 2001 RO rating decision 
denied secondary service connection for status post carcinoma 
of the left kidney, and the veteran appealed.

In a June 2002 decision, the Board granted an increased 
evaluation of 60 percent for renal calculi and undertook 
additional development of the issue of entitlement to 
secondary service connection for status post carcinoma of the 
left kidney.  The additional development of this issue was 
undertaken pursuant to authority under 38 C.F.R. § 19.9(a)(2) 
(2002).  In February 2003, the Board notified the veteran of 
the results of this development and sent him copies of the 
additional evidence obtained as provided by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  

In March 2003, the representative submitted a written 
argument.  In it, the representative argues that the Board 
should have granted a rating in excess of 60 percent for the 
renal calculi in its June 2002 decision.  The June 2002 Board 
decision is final as to this matter except as revised or 
reversed by the United States Court of Appeals for Veterans 
Claims (Court).


FINDING OF FACT

Carcinoma of the left kidney was not present in service or 
until around 1998, and it is not causally related to the 
service-connected renal disease.



CONCLUSION OF LAW

Status post carcinoma of the left kidney is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for secondary service connection for status 
post carcinoma of the left kidney, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any carcinoma of the left 
kidney and to obtain an opinion as to whether or not this 
disease is causally related to his service-connected renal 
disease.  He and his representative have been provided with a 
supplemental statement of the case that discusses the 
pertinent evidence related to the claim and essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
In a May 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate this claim.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from February 1949 to February 
1950 and from April 1954 to February 1954.

The pertinent facts related to the claim for secondary 
service connection for status post carcinoma of the left 
kidney may be briefly summarized.  Service medical records 
are negative for carcinoma of the left kidney.  VA and 
private medical reports show that the veteran was treated and 
evaluated for various conditions from the 1960's to the early 
2000's, and do not demonstrate the presence of carcinoma of 
the left kidney until 1998.

A summary of the veteran's VA hospitalization in June 1998 
shows that he underwent left radical nephrectomy and 
resection of the 11th rib, including thoracostomy.  The 
diagnoses were left renal mass status post left radical 
nephrectomy, and dermatitis due to contact of medical 
material.  A VA pathology report dated in July 1998 reveals 
that specimens from the 11th rib, left kidney, and adrenal 
gland were analyzed in June 1998.  The specimen from the left 
11th rib was normal.  The specimen from the left kidney and 
adrenal gland revealed renal cell carcinoma and adrenal 
cortical adenoma.

The veteran underwent a genitourinary examination at a VA 
medical facility in August 1999.  The diagnoses included 
history of carcinoma of the left kidney.  It was noted that a 
recent CAT (computed axial tomography) scan was negative for 
any recurrence, but that this condition needed to be followed 
with periodic CAT scans or MRI (magnetic resonance imaging) 
scan in the future.

The veteran underwent a VA medical examination in June 2001.  
A history of left nephrectomy for adenocarcinoma of the left 
kidney in June 1998 was noted.  Residuals of this condition 
were not found.  The examiner concluded that the carcinoma of 
the left kidney had been aggravated due to the service-
connected renal calculi.  This conclusion was not explained.

In November 2002, the report of the veteran's VA medical 
examination in June 2001 was reviewed by another examiner at 
a VA medical facility pursuant to additional development 
undertaken by the Board to obtain additional explanation of 
the conclusion that the carcinoma of the left kidney had been 
"aggravated" by the service-connected renal calculi, and to 
determine the specific level of disability attributable to 
such aggravation.  The examiner who reviewed the evidence in 
the veteran's claims file in November 2002 prepared an 
addendum to the report of the June 2001 VA examination in 
which it was noted that the veteran had a history of multiple 
renal calculi of the left kidney.  The examiner noted that it 
was possible that chronic long-term obstruction with renal 
failure could lead to acquired polycystic disease, and 
ultimately could be associated with malignancy.  The examiner 
opined that in the veteran's case the fact that he had renal 
calculi and developed a renal cell carcinoma of the left 
kidney was totally coincidental in nature.  The examiner 
opined that the veteran's renal calculi did not aggravate the 
veteran's prognosis and disability from his renal cell 
carcinoma significantly.

A review of the record shows that service connection is in 
effect for chronic renal disease, rated 60 percent.  Service 
connection has not been granted for any other disability of 
the veteran.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of 
carcinoma of the left kidney, and the post-service medical 
records do not demonstrate this disease until 1998.  There is 
no medical evidence linking the veteran's carcinoma of the 
left kidney to an incident of service or to the service-
connected renal disease, except for the report of his VA 
examination in June 2001.  In that report, the examiner 
concluded that the carcinoma of the left kidney was 
"aggravated" due to the service-connected renal calculi.  

In June 2002, the Board undertook additional development in 
this case to obtain clarification of the conclusion in the 
June 2001 VA examination report that the carcinoma of the 
left kidney had been aggravated by the service-connected 
renal calculi.  In a November 2002 VA addendum, another 
examiner reviewed the evidence in the veteran's claims file 
and essentially concluded that the development of the 
veteran's renal cell carcinoma of the left kidney was 
coincidental to his renal calculi of the left kidney, and the 
examiner opined that the renal cell carcinoma had not been 
significantly aggravated by the renal calculi.

The Board finds that the opinion in the November 2002 VA 
addendum to the effect that there was no significant 
relationship between the veteran's service-connected renal 
disease to his development of renal cell carcinoma of the 
left kidney to be more persuasive than the conclusion in the 
June 2001 VA examination report that the carcinoma of the 
left kidney was aggravated due to the service-connected renal 
calculi because the opinion in the November 2002 addendum was 
prepared for the sole purpose of explaining the prior 
conclusion.  The reviewer explained the circumstances under 
which a causal connection might occur, reviewed the 
historical record of the veteran's kidney disease, and 
concluded that in this instance the development of cancer was 
coincidental.  Hence, the Board finds that the more 
persuasive evidence is against a link between the veteran's 
carcinoma of the left kidney and the service-connected renal 
disease.

The preponderance of the evidence is against the claim for 
secondary service connection for status post carcinoma of the 
left kidney, and the claim is denied.  The benefit of the 
doubt doctrine is not for application with regard to the 
claim because the preponderance of the evidence is against 
it.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Secondary service connection for status post carcinoma of the 
left kidney is denied.



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

